Ferguson, Judge
(concurring in part and dissenting in part) :
I concur in part and dissent in part.
I disagree with that portion of the principal opinion which finds no miscarriage of justice resulting from the omission of a sua sponte instruction regarding the credibility to be given the dying declaration of Corporal Solis. Cf. United States v Stephen, 15 USCMA 314, 35 CMR 286; United States v Pond, 17 USCMA 219, 38 CMR 17.
My brothers correctly disclose the uniqueness of a dying declaration as an exception to the hearsay rule; the safeguards that must be hurdled before it can be admitted in evidence; and, the fact that its use is generally restricted to the criminal prosecution of homicide. I agree with their adoption of the majority view that admissibility of a dying declaration is a question of law, for determination by the law officer alone, and that, thereafter, the weight and credibility to be accorded thereto is one for the court members to decide. As was stated in Commonwealth v Enable, 369 Pa 171, 85 A2d 114, 117 (1952) :
“. . . Whether the attendant facts and circumstances of the case warrant the admission of a statement as a dying declaration is in the first instance for the court, but, when admitted, the declarant’s state of mind and the credibility, interpretation and weight to be given his statement are for the jury under proper instructions. . . . [Citations omitted].”
And in Wigmore, Evidence, 3d ed, § 1451(b), we find:
“After a dying declaration, or any other evidence, has been admitted, the weight to be given to it is a matter exclusively for the jury.”
See also 40 Am Jur 2d, Homicide, § 387; citations collated in Annotation: Dying Declarations — Weight Of, 167 ALR 147, 153.
My brothers, in rejecting the need in this case for a sua sponte instruction, on the weight to be given the dying declaration, contend that the strength of the Government’s case did not depend solely upon the effect of the dying declaration. Indeed, they find that the evidence without the declaration clearly supports the findings. I am constrained to view the evidence otherwise.
In the case at bar, the admissibility of the dying declaration was vigorously contested, with the law officer overruling defense counsel’s objection. Since the matter was explored in an out-of-court hearing, the court members were unaware of the hearsay nature of the testimony and the fact that:
“. . . Such declarations should be received in evidence with caution since they are often made under circumstances of mental and physical *276debility and are not subject to the usual tests of veracity.” [Manual for Courts-Martial, United States, 1951, paragraph 142a.] [Emphasis supplied.]
See also Winthrop’s Military Law and Precedents, 2d ed, 1920 Reprint, paragraph 494.
The evidence in the declaration was vital to this case for, translated into narrative form, it told the court: (1) Private Plaut drew his own pistol from its holster; (2) Private Plaut was holding his own pistol when it discharged; and (3) Private Plaut shot me (Solis) with his pistol. More pointed and damaging evidence cannot be imagined, yet, the law officer’s only direction to the court on this matter was the following:
“The statements made by Corporal Solis to Captain Beckner just prior to Corporal Solis’ death may be considered by the court in determining the guilt or innocence of the accused as to Charge II and the specification thereunder [by culpable negligence did unlawfully kill Corporal Solis] only. This evidence which was testified to by Captain Beckner may only be considered by the court on Charge II and the specification thereunder in determining the guilt or innocence of the accused. It shall not be considered in determining the guilt or innocence of the accused as to Charge I and the specification thereunder [failure to obey an order not to remove his pistol from the holster except when necessary].”
The dying declaration also played a most important part in the argument of both counsel. ' Trial counsel argued that it was “direct evidence” and read for the court the three questions asked of Solis by Captain Beck-ner and the answers recorded by him. Defense counsel contended that the victim was not rational at the time of the Captain’s interrogation and did not really communicate — he only nodded his head or blinked his eyes. In rebuttal the prosecution rebutted the defense’s contention of irrationality and asserted that there was “direct testimony in the form of a dying declaration” that the accused chambered a round and had possession of the pistol at the time Solis was shot.
The record further reflects that the court members themselves were uncertain as to the strength of the evidence regarding the charged offense. In addition to being informed that one of the elements of involuntary manslaughter was that the accused acted with culpable negligence, the court was also instructed that it could find the accused guilty of the lesser included offense of negligent homicide, if it concluded that he was guilty only of simple negligence. As part of the defense’s theory that Corporal Solis had taken Plaut’s pistol from its holster and died as a result of horseplay, defense counsel adverted, in his argument, to the evidence reflecting that after the bullet passed through the victim’s neck it lodged in a side wall of the guardhouse about an inch below the ceiling.1 In order to obtain such a trajectory, accused, assertedly, would have to have been crouched low on the floor and some distance away. However, as defense counsel pointed out, powder burns on the neck of Corporal Solis disputed any such theory. The court was obviously impressed by the defense’s theory of horseplay between the victim and the accused for, after having closed for deliberations, it reopened and requested the law officer to again instruct on culpable negligence and simple negligence.2 In such circumstances, how can it be said that the dying declaration did not tip the scales against the accused? *277Without a clarifying instruction, the court members were permitted to consider this evidence in the darkness of misunderstanding. “[Jjustice tends to flourish in an enlightened atmosphere.” United States v Smith, 13 USCMA 471, 474, 33 CMR 3.
In Armstrong v United States, 41 F2d 162 (CA9th Cir) (1930), the trial court’s refusal to give a requested instruction on dying declarations was the central question in issue on appeal. However, the analysis by which the Court of Appeals reached its decision that the trial judge committed prejudicial error, seems, in my view, an effective argument for the need to instruct sua sponte on the question. I quote at length from the cited case.
“With other requests, defendant asked the court to charge the jury that: ‘Evidence has been introduced to show what are ordinarily called the dying declarations of the decedent; that is to say, statements which it is claimed the decedent made when he was in immediate danger of death and had no hope of recovery. You should take into consideration the fact that such dying declarations were not given under oath and the defendant had no opportunity of cross-examination; and the testimony of all such declarations should be received and weighed by you with great caution.’
“Not only was the request declined, but the court failed to give any instruction of any kind upon the point. This, we think, was prejudicial error. The decided cases exhibit a wide diversity of view upon the general subject and it may be that the last clause of the request is technically subject to criticism, although it is not out of accord with some of the decisions and texts. See, for examples, Commonwealth v Meleskie, 278 Pa 383, 123 A 310, and Wharton on Homicide (3d Ed) p. 975. But, considering the gravity of the offense with which the defendant was charged, the request was sufficient to impose upon the court the duty of appropriately explaining to the jury the status of such evidence. Indeed, in some jurisdictions it seems to be held incumbent on the court of its own motion to give a proper instruction. See Pearson v State, 143 Tenn 385, 226 SW 538, 540, 541. Such evidence is exceptional, and the ordinary citizen, sitting as a juror, cannot be supposed to have knowledge of the reason of necessity underlying its reception, or to be quick to recognize its infirmities; and he may not fully appreciate the importance to a defendant of the usual right of cross-examination, the protection of which is denied him in such a case.
“We are unable to see how an instruction explanatory of this and other considerations and advising the jury of their duty to exercise care and caution in weighing such declarations would be violative of the Alaska statute providing that: ‘In charging the jury the court shall state to them all matters of law which it thinks necessary for their information in giving their verdict, but it shall not present the facts of the case, but shall inform the jury that they are the exclusive judges of all questions of fact.’ Comp. Laws Alaska 1913, § 1023. To advise the jury of a general rule of law under which evidence is to be weighed or the credibility of witnesses is to be considered is not to state the facts of the particular case or to instruct upon an issue of fact. A general rule pertaining to evidence is nevertheless a rule of law. It is a common practice to charge that the testimony of an accomplice should be closely scrutinized and weighed with caution. It is still more common to advise them of general considerations which they should bear in mind in weighing the testimony of witnesses of different classes. They are informed that the testimony of one having an interest in the issue, not excluding the defendant in a criminal case, should be viewed and weighed in the light of that interest. It would hardly be urged that the statute above referred to is prohibitive of such practice. Indeed, in this par*278ticular case the court instructed the jury that they should take into account the conduct and appearance of the witness on the stand, the interest he had, if any, in the result of the trial, the motive he had in testifying, his relation to and feeling for or against any of the parties in the case; and, further, that there is a legal but rebuttable presumption that witnesses speak the truth, and, still further, that if they found that any witness had wilfully testified falsely in any particular they might distrust his testimony in other respects. It would seem to be highly inconsistent to hold that such a statute permits the court thus to advise the jurors of the considerations and rules under which they are to weigh testimony given by witnesses who are under oath and whom the defendant has the opportunity to cross-examine (all of which considerations and rules are presumably more or less familiar to a layman), and at the same time prohibits a statement of like character touching evidence not having the sanction of an oath, and emanating from a source not subject to cross-examination — a branch of evidence probably unfamiliar to most of the jurors. The instructions here touching the testimony of the living witnesses may very well have contributed to the prejudicial effect of the court’s silence respecting the dying declaration. For example, the jurors were informed that they were to consider the motives of a witness in giving his testimony and his relation to and feeling for or against a party; but it was not pointed out that like considerations were to be borne in mind in weighing the dying declaration. See Pearson v State, supra.
“Without attempting an elaborate analysis or incorporating extensive excerpts, we may cite the following decisions as giving support to the general conclusion we have reached. While the precise question was not involved in People v Lawrence, 21 Cal 368, Mr. Justice Field there stated: ‘Declarations of this character are received with the greatest caution. They are admissible on the ground of necessity.’
“In Commonwealth v Meleskie, 278 Pa 383, 123 A 310, 311, the Supreme Court of Pennsylvania approved an instruction that: ‘Dying declarations should be received and weighed with great caution, as they are necessarily wanting in the test of credibility of cross-examination, in that the jury are without opportunity of observing the temper and manner of the declarant.’
“In Pearson v State, supra, among other things, the court said: ‘In the case of the weight to be given to dying declarations, it is fundamental that the jury shall know from the court the methods which they are entitled to use and adopt in determining what weight ought to be given to them.’
“In Jackson v State, 155 Tenn 371, 293 SW 539, the same court, quoting from its earlier decision in Dicka-son v State, 139 Tenn 601, 202 SW 922, said: ‘Ordinarily the trial court instructs the jury to receive a dying declaration with caution.’
“In the two cases, People v Kraft, 148 NY 631, 43 NE 80, 81, and People v Falletto, 202 NY 494, 96 NE 355, 357, the New York court seems unequivocally to hold that, as a matter of law, dying declarations cannot be given the same weight as testimony adduced under oath by witnesses who are subject to cross-examination; and the reasoning is persuasive. And such seems to be the doctrine of the Supreme Court of Washington. See State v Mayo, 42 Wash 540, 85 P 251, 255, 7 Ann Cas 881; State v Walker, 104 Wash 472, 177 P 315, 316. And see, also, State v Eddon, 8 Wash 292, 36 P 139, 143. In Coart v State, 156 Ga 536, 119 SE 723, 730, the syllabus, which was apparently prepared by the court, strongly supports the view we have taken. In the decision itself we find this expression: ‘After a careful review of the evidence adduced to the court before the introduction of the written statement *279(dying declaration), we are satisfied that the trial judge did not err in permitting it to go to the jury for its consideration, under rules for their guidance which were fully and correctly given.’ See, also, Lipscomb v State, 75 Miss 559, 23 So 210, 230, and State v Doris, 51 Or 136, 94 P 44, 50, 16 LEA (NS) 660.
“Reversed, with instructions to grant a new trial.”
Plain errors or defects affecting substantial rights may be noticed although they were not brought to the attention of the court. United States v Stephen, supra. As we said in United States v Ebarb, 12 USCMA 715, 718, 31 CMR 301:
“. . . While we cannot pretend to understand counsel’s failure to seek appropriate guidance for the court members, we are reluctant to charge the accused with responsibility when the result would be a clear miscarriage of justice. United States v Masusock, 1 USCMA 32, 1 CMR 32; United States v Smith, 2 USCMA 440, 9 CMR 70.”
The law officer bears the prime responsibility for properly instructing the court. United States v Stephen, supra; United States v Nickoson, 15 USCMA 340, 35 CMR 312. As stated in United States v Williamson, 332 F 2d 123, 132 (CA 5th Cir) (1964):
“In the final analysis, it is not the parties who determine the charge the judge gives to the jury. The obligation rests squarely on the shoulders of the trial judge. Of course the system of time-tested rules of procedure can rightfully expect competent counsel to request appropriate charges or object to affirmative errors or significant omissions. But there are occasions, and this Court recognizes them year by year, in which the trial court’s erroneous action has such immediate and significant consequence that it must be noticed as plain error.”3
Since I believe that the law officer’s failure to sua sponte give a proper instruction regarding the weight and credibility to be given the dying declaration of Corporal Solis was prejudicial error (United States v Stephen and United States v Pond, both supra), I would reverse the decision of the board of review and order a rehearing.
I am also in disagreement with my brothers’ holding that Lieutenant Schwartz was not disqualified, as a matter of law, from serving at trial as assistant trial counsel.
At the time of the commission of the charged offenses, Lieutenant Schwartz was the Base Judge Advocate, Lake Mead Base, Las Vegas, Nevada. As such, he was the legal advisor to the Commanding Officer, Marine Barracks, Lake Mead. When the Commanding Officer of the Barracks directed the convening of a formal board of investigation to inquire into the circumstances surrounding the shooting and subsequent death of Corporal Solis, Lieutenant Schwartz was designated as counsel to the board. He acted in that capacity and subsequently wrote, for the convening authority, a memorandum regarding the legal aspects of the evidence presented to the board. Thereafter, he was named in the appointing order of the officer exercising general court-martial authority, as assistant trial counsel to the court before which the accused was tried.
In order to fully understand the extent of Lieutenant Schwartz’ participation in the instant case, prior to trial, the following activities of the Lieutenant are set forth:
(1) He prepared the list of questions utilized by Captain Beckner in questioning Corporal Solis.
(2) He directed Captain Beckner to have a ballistics test made on the weapon involved in the incident.
(3) He propounded, by letter, a series of questions for the coroner based upon the autopsy conducted on the body of Corporal Solis. His letter and the written reply were *280utilized by and made a part of the record of the board of investigation.
(4) He obtained an affidavit, for the board’s use, from the Catholic priest who administered the last rites to Corporal Solis.
(5) As counsel to the board, he necessarily was extremely active in questioning witnesses and gathering evidence.
(6) Subsequent to the completion of the board’s proceedings, wherein a recommendation that the accused only be awarded disciplinary action for failure to obey a lawful order, he wrote a memorandum of law disagreeing with this recommendation. In his memorandum, he suggested that in addition to the order offense, three additional offenses were suggested by the evidence: involuntary manslaughter, negligent homicide, and careless discharge of firearms.
(7) He dictated, for the Commanding Officer’s signature, a first endorsement to the report of the board in which the majority of its opinions and recommendations were disapproved. He also prepared, for signature, a memorandum to the officer exercising general court-martial authority, recommending that the accused be tried by general court-martial for violation of Articles 92 and 119, Code, supra. This latter communication was forwarded through the Commanding Officer of the Lake Mead Base, who appended his concurrence in the recommendation.
(8) Lieutenant Schwartz was the officer before whom the charges were sworn and he personally served them on the accused.
My brothers contend that in all of this, Lieutenant Schwartz was simply fulfilling his responsibilities as Base Judge Advocate and counsel to the board of inquiry and that his activities were entirely consistent with those roles.
I do not disagree with that view— it is eminently correct. The plain fact of the matter, however, is that Lieutenant Schwartz, having so acted, was thereafter disqualified from acting as assistant trial counsel in this case by virtue of a specific enactment of the Congress.
Article 27(a), Uniform Code of Military Justice, 10 USC § 827, provides:
“For each general and special court-martial the authority convening the court shall detail trial counsel and defense counsel, and such assistants as he considers appropriate. No person who has acted as investigating officer, law officer, or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense, nor may any person who has acted for the defense act later in the same case for the prosecution.” [Emphasis supplied.]
The Manual for Courts-Martial, United States, 1951, paragraph 64, defines an investigating officer as:
“Within the meaning of the fifth clause of 62/ and Articles 25d(2), 26a, and 27a, the term ‘investigating officer,’ as applied to a particular offense, shall be understood to include a person who, under the provisions of 34 and Article 32, has investigated that offense or a closely related offense alleged to have been committed by the accused. The term also includes any other person who, as counsel for, or a member of, a count of inquiry, or as an investigating officer or otherwise, has conducted a personal investigation of a general matter involving the particular offense; however, it does not include a person who, in the performance of his duties as counsel, has conducted an investigation of a particular offense or a closely related offense with a view to prosecuting or' defending it before a court-martial.” [Emphasis supplied.]
Congress has decreed that anyone who has acted as an investigating of-*281fleer may not, thereafter, in the same case, act as assistant trial counsel. The military, themselves, are agreed that an investigating officer is one who has acted as counsel for a court of inquiry. The pretrial role and activities of Lieutenant Schwartz precisely fits this definition and he is statutorily disqualified thereby. Article 27(a), Code, and paragraph 64, Manual, both supra.
The cases cited by my brothers, United States v Young, 13 USCMA 134, 32 CMR 134, and the board of review, United States v Hayes, 7 USCMA 477, 22 CMR 267, to sustain the Lieutenant’s participation in the trial, are not in point.
In Hayes there were two questions involved: one concerned the propriety of the appointment of a military defense counsel by the staff judge advocate, who also acted as trial counsel; and the other question was whether trial counsel was disqualified from prosecuting the case inasmuch as he had previously acted as legal ad-visor to the investigating officer. This Court concluded that: (1) since that accused was represented at trial by a civilian lawyer, who assumed the burden of the defense, and there being nothing in the relationship between the civilian lawyer and the staff judge advocate that fettered the former in the exercise of his duties, there was no reasonable basis for concluding that the accused was prejudiced by the appointment of the military defense counsel by the same person who ultimately represented the Government in the trial of the case; and (2) there was not such incompatibility between the mere role of legal advisor to the investigating officer and the duties of a trial counsel, as to make the latter ineligible, for that reason alone, to serve in that capacity.
In Young, this Court again considered the role of trial counsel as regards his pretrial activity as legal ad-visor to the investigating officer. The majority held the trial counsel not disqualified under Article 27(a), Code, supra, on the ground that the record reflected he only advised on legal matters and did not, by reason of his activities, supersede the investigating officer in the exercise of his duties or himself become an associate investigating officer. I dissented to that holding because, as I viewed the evidence, the trial counsel, after his appointment as counsel to the investigating officer, served as such, advised that officer with respect to rulings and legal matters, and acted in every way as though he were a law officer presiding in an adversary proceeding. I found no difference between his role in that case and that of counsel for a court of inquiry, which latter activity operates as a statutory disqualification from later participation as trial counsel. See also United States v Bound, 1 USCMA 224, 2 CMR 130, and United States v Lee, 1 USCMA 212, 2 CMR 118, for a further exposition on what constitutes an investigator within the meaning of the Code. As I said in Young, when “we permit the prosecutor to sit on the bench with the pretrial investigating officer . . . [we] open the door for the ultimate elimination of the impartial pretrial screening of charges and discovery of evidence which the Congress envisioned.” Ibid., at page 144.
Since I believe (1) that the law officer erred by failing sua sponte to instruct the court on the weight and credibility to be accorded the dying declaration, and (2) that Lieutenant Schwartz was statutorily disqualified from serving as assistant trial counsel, I would reverse the decision of the board of review and order a rehearing.

 See photograph, Prosecution Exhibit 6. In addition, the court members visited the scene and personally viewed the evidence represented by the photograph.


 The court members’ dilemma is not surprising when consideration is giv-en to the fact that a pretrial board of investigation, convened at the Marine Barracks, Lake Mead Base, Las Yegas, Nevada, was of the opinion that “There is insufficient evidence to determine which person fired the round causing injury to Corporal SOLIS.”


 See cases cited in Williamson v United States, 332 F2d 123, 132-133 (CA 5th Cir) (1964), footnote 13.